UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4165


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

QIZHU SUN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00085-CCE-4)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen F. Wallace, THE WALLACE LAW FIRM, High Point, North
Carolina, for Appellant. Frank Joseph Chut, Jr., Assistant
United   States Attorney, Greensboro,  North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Qizhu Sun appeals from his convictions and 46-month

sentence entered pursuant to his guilty plea to conspiracy to

commit access device fraud and aggravated identity theft.                      On

appeal, counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting there are no meritorious grounds

for    appeal,     but    questioning       whether   the    district     court’s

acceptance of Sun’s guilty plea was in compliance with Fed. R.

Crim. P. 11 and whether Sun was properly sentenced.                       Sun was

notified of his right to file a pro se supplemental brief but

has not done so.         For the reasons that follow, we affirm.

            First, because Sun did not challenge the validity of

his guilty plea in the district court, we review only for plain

error.     See United States v. Martinez, 277 F.3d 517, 527 (4th

Cir. 2002).       Our review of the record reveals that the district

court complied with the dictates of Rule 11 and committed no

error warranting correction on plain error review.

            Second, we have reviewed Sun’s sentence and conclude

that      it       was      both    procedurally          and     substantively

reasonable.       Gall v. United States, 552 U.S. 38, 51 (2007).              The

district       court   correctly   calculated     Sun’s      Guidelines    range,

without objection; heard argument on the appropriate sentence;

and sufficiently explained the selected sentence.                      The court

granted    the     Government’s    request      for   a     downward    departure

                                        2
under United States Sentencing Guidelines Manual § 5K1.1 (2011)

based     on     Sun’s       substantial          assistance         and     gave     adequate

reasoning       for    the    departure.              Sun’s   sentence      was     below    the

bottom of the applicable Guidelines range, and Sun has failed to

overcome        the     presumption          of        reasonableness        accorded        his

sentence.        See United States v. Susi, 674 F.3d 278, 289 (4th

Cir. 2012).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Sun’s convictions and sentence. This court

requires that counsel inform Sun, in writing, of the right to

petition       the    Supreme       Court    of       the   United   States    for     further

review.        If Sun requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in      this        court        for       leave    to     withdraw        from

representation.          Counsel’s motion must state that a copy thereof

was served on Sun.              We dispense with oral argument because the

facts   and     legal     contentions         are       adequately        presented    in    the

materials       before       this    court    and       argument     would    not     aid    the

decisional process.



                                                                                      AFFIRMED




                                                  3